Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  line 3 should be amended to recite “frequency reference frame comprises providing…”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  “Comprises” in line 2 should not be capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent Claim 1 recites “determining a value of at least one dynamic parameter, with a processing computer, the at least one dynamic parameter being a characteristic of the oscillation measurement in a time reference frame or a characteristic of a transform of the oscillation measurement in a frequency reference frame” and “generating, with an alerter in communication with the processing computer, an alarm when the value of the at least one dynamic parameter reaches at least one wear threshold associated with the dynamic parameter and stored in the processing computer”. The limitations of “determining a value of at least one dynamic parameter, with a processing computer, the at least one dynamic parameter being a characteristic of the oscillation measurement in a time reference frame or a characteristic of a transform of the oscillation measurement in a frequency reference frame” and “generating, with an alerter in communication with the processing computer, an alarm when the value of the at least one dynamic parameter reaches at least one wear threshold associated with the dynamic parameter and stored in the processing computer”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a processing computer and an alerter, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processing computer” language, “determining” in the context of this claim encompasses the user manually determining a value of a parameter. Similarly, the limitation of “generating, with an alerter in communication with the processing computer, an alarm when the value of the at least one dynamic parameter reaches at least one wear threshold associated with the dynamic parameter and stored in the processing computer”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “alerter” language, “determine” in the context of this claim encompasses the user mentally noting that the parameter has exceeded a threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements – “determining an oscillation measurement varying as a function of time of a first monitoring parameter within the upstream or downstream mechanical power transmission system, using at least one first measuring device”, and using a processing computer and an alerter to perform the determining and generating steps.
Regarding “determining an oscillation measurement varying as a function of time of a first monitoring parameter within the upstream or downstream mechanical power transmission system, using at least one first measuring device”, this limitation does not integrate into a practical application because the limitation merely recites receiving of data for use in the mathematical concepts (i.e., the determining and generating steps). Further, the receiving step is insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d).1 and 2106.05(g)).
Regarding the processing computer and the alerter, the processing computer and the alerter are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function of mathematical calculations, i.e., the determining and generating steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform the receiving, calculating, and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, Claim 1 is not patent eligible.
Dependent claims 2-14 are likewise also not patent eligible. The limitations of claims 2-14 are also directed to the mathematical concepts judicial exception and therefore there are no additional elements in claims 2-14 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Klein-Hitpass (US Pub. No. 2013/0180319) in view of Massot (U.S. Pub. No. 2015/0367951).
Regarding Claim 1, Klein-Hitpass teaches a method for detecting wear before failure of a mechanical system, the mechanical system being provided with a rotating part to be rotated with an engine (paragraph [0004]); wherein the method comprises the following steps during an analysis phase: determining an oscillation measurement varying as a function of time of a first monitoring parameter within the upstream or downstream mechanical power transmission system, using at least one first measuring device (Fig. 1, vibratory transducers 4 and 5); determining a value of at least one dynamic parameter, with a processing computer, the at least one dynamic parameter being a characteristic of the oscillation measurement in a time reference frame or a characteristic of a transform of the oscillation measurement in a frequency reference frame (paragraph [0038], detected oscillation signal); and generating, with an alerter in communication with the processing computer, an alarm when the value of the at least one dynamic parameter reaches at least one wear threshold associated with the dynamic parameter and stored in the processing computer (paragraph [0038], reference values, and paragraph [0042], alarm signal).  
Klein-Hitpass does not teach application of this method to a free-wheel of a mechanical system, the mechanical system being provided with a rotating part to be rotated with an engine, the free-wheel comprising a driving part integrated into an upstream mechanical power transmission system connected to the engine, the free-wheel comprising a driven part Integrated into a downstream mechanical power transmission system connected at least to the rotating part.  However, Massot teaches such a mechanical system including a free-wheel in at least Fig. 1, including freewheel 15.  It would have been obvious to one skilled in the art to apply the wear detection method of Klein-Hitpass to the system of Massot, in order to identify the imminence of damage early, so that suitable measures can be instituted to limit or eliminate the damage (see Klein-Hitpass, paragraph [0004]).
Regarding Claim 2, Klein-Hitpass in view of Massot teaches everything that is claimed with respect to Claim 1.  Klein-Hitpass does not specifically teach wherein the at least one wear threshold is a threshold reached when the free-wheel is worn and not slipping.  However, Klein-Hitpass does teach early detection of wear of a mechanical component in at least paragraph [0004].  Further, Massot teaches in paragraph [0011] that a degraded freewheel can slip.  It would have been obvious to one skilled in the art at the time of the invention to apply the wear detection of Klein-Hitpass to determine that a freewheel, as taught in Massot, is worn but not yet slipping, in order to identify the imminence of damage early, so that suitable measures can be instituted to limit or eliminate the damage (see Klein-Hitpass, paragraph [0004]).
 Regarding Claim 3, Klein-Hitpass in view of Massot teaches everything that is claimed with respect to Claim 1.  Klein-Hitpass further teaches wherein the first monitoring parameter is a physical parameter such as speed of rotation, angular position, angular acceleration, mechanical torque or mechanical stress (paragraph [0037], torque).  
Regarding Claim 4, Klein-Hitpass in view of Massot teaches everything that is claimed with respect to Claim 1.  Klein-Hitpass further teaches wherein the determination of an oscillation measurement comprises producing a first measurement signal as a function of time with the first measuring device, the oscillation measurement being: either a continuous curve as a function of time corresponding to the first unfiltered measurement signal (paragraph [0035], output of transducer 4); or a continuous curve as a function of time corresponding to the first measurement signal filtered at least by subtracting a second measurement signal generated by a second measuring device measuring a second monitoring parameter within the upstream or downstream mechanical power transmission system that is not the subject of the first monitoring parameter, the first monitoring parameter and the second monitoring parameter being relative to the same physical parameter (claim feature not given patentable weight due to “or”).  

Claim(s) 1, 3-4, 11-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US Pub. 2016/0304192) in view of Massot.
Regarding Claim 1, Hale teaches a method for detecting wear before failure of a mechanical system, the mechanical system being provided with a rotating part to be rotated with an engine (Fig. 1, drive system of a rotorcraft, paragraph [0016]); wherein the method comprises the following steps during an analysis phase: determining an oscillation measurement varying as a function of time of a first monitoring parameter within the upstream or downstream mechanical power transmission system, using at least one first measuring device (Fig. 2, paragraphs [0021]-[0022]); determining a value of at least one dynamic parameter, with a processing computer, the at least one dynamic parameter being a characteristic of the oscillation measurement in a time reference frame or a characteristic of a transform of the oscillation measurement in a frequency reference frame (paragraphs [0021]-[0022], measured oscillations); and generating, with an alerter in communication with the processing computer, an alarm when the value of the at least one dynamic parameter reaches at least one wear threshold associated with the dynamic parameter and stored in the processing computer (paragraph [0025], reference values, and paragraph [0029], providing diagnostic and fault detection information about the drive train; also Fig. 2, display 209).  
Hale does not teach application of this method to a free-wheel of a mechanical system, the free-wheel comprising a driving part integrated into an upstream mechanical power transmission system connected to the engine, the free-wheel comprising a driven part Integrated into a downstream mechanical power transmission system connected at least to the rotating part.  However, Massot teaches such a mechanical system including a free-wheel in at least Fig. 1, including freewheel 15.  It would have been obvious to one skilled in the art to apply the wear detection method of Hale to the system of Massot, because, as aircraft parts fail, the vibratory patterns change and indicate a failing part (see Hale, paragraph [0004].
Regarding Claim 3, Hale in view of Massot teaches everything that is claimed with respect to Claim 1.  Hale further teaches wherein the first monitoring parameter is a physical parameter such as speed of rotation, angular position, angular acceleration, mechanical torque or mechanical stress (Fig. 5b, oscillatory torque with a fault).  
Regarding Claim 4, Hale in view of Massot teaches everything that is claimed with respect to Claim 1.  Hale further teaches wherein the determination of an oscillation measurement comprises producing a first measurement signal as a function of time with the first measuring device, the oscillation measurement being: either a continuous curve as a function of time corresponding to the first unfiltered measurement signal (Fig. 5b); or a continuous curve as a function of time corresponding to the first measurement signal filtered at least by subtracting a second measurement signal generated by a second measuring device measuring a second monitoring parameter within the upstream or downstream mechanical power transmission system that is not the subject of the first monitoring parameter, the first monitoring parameter and the second monitoring parameter being relative to the same physical parameter (claim feature not given patentable weight due to “or”).  
Regarding Claim 11, Hale in view of Massot teaches everything that is claimed with respect to Claim 1.  Hale further teaches wherein the determination of a value of at least one dynamic parameter in the frequency reference frame comprises the following step: identifying a value of the at least one dynamic parameter of the transform of the oscillation measurement in a frequency reference frame (paragraph [0016], frequency spectrum).  
Regarding Claim 12, Hale in view of Massot teaches everything that is claimed with respect to Claim 11.  Hale further teaches wherein the transform of the oscillation measurement in a frequency reference frame providing an amplitude density as a function of frequencies (Figs. 5a-b, paragraph [0028], frequency versus amplitude), the identification of a value of at least one dynamic parameter comprises the determination at least of one frequency or of one amplitude density of a predetermined spectral line of the transform of the oscillation measurement, the at least one dynamic parameter being the frequency or the amplitude density (paragraph [0016] and paragraph [0028]).  
Regarding Claim 15, Hale in view of Massot teaches everything that is claimed with respect to Claim 1.  Hale further teaches a monitoring system for detecting wear before failure of a mechanical system, the mechanical system being provided with a rotating part (Fig. 1, drive system of a rotorcraft, paragraph [0016]), wherein this monitoring system is configured to apply the method according to claim 1 (see the rejection of Claim 1, above), the monitoring system comprising a first measuring device for measuring the first monitoring parameter within the upstream or downstream mechanical power transmission system in the mounted position (Fig. 2, paragraphs [0021]-[0022]), the monitoring system having the processing computer connected, in the mounted position, to the alerter and to the first measuring device (Fig. 2, processor 207).  
Hale does not teach application of this method to a free-wheel of a mechanical system, the free-wheel comprising a driving part integrated into an upstream mechanical power transmission system connected to the engine, the free-wheel comprising a driven part integrated into a downstream mechanical power transmission system connected at least to the rotating part.  However, Massot teaches such a mechanical system including a free-wheel in at least Fig. 1, including freewheel 15.  It would have been obvious to one skilled in the art to apply the wear detection method of Hale to the system of Massot, because, as aircraft parts fail, the vibratory patterns change and indicate a failing part (see Hale, paragraph [0004]).



Regarding Claim 16, Hale in view of Massot teaches everything that is claimed with respect to Claim 15.  Hale further teaches wherein this monitoring system Comprises a second measuring device for measuring, in the mounted position, a second monitoring parameter within the upstream or downstream mechanical power transmission system that is not the subject of the first monitoring parameter (Fig. 2, paragraphs [0021]-[0022]), the processing computer being connected in the mounted position to the second measuring device (Fig. 2, processor 207).  
Regarding Claim 17, Hale in view of Massot teaches everything that is claimed with respect to Claim 15.  Hale further teaches apparatus comprising an aircraft provided with a rotating part comprising a rotor (Fig. 2, paragraph [0019]);40EUR1086PUSA 03B2821/USwherein the apparatus is provided with the monitoring system according to claim 15 (see the rejection of Claim 15 above).  Hale does not specifically disclose at least one free-wheel, the free-wheel comprising a driving part integrated into the upstream mechanical power transmission system connected to an engine, the free-wheel comprising a driven part integrated into the downstream mechanical power transmission system connected at least to the rotating part.  However, Massot teaches the claimed freewheel in at least Fig. 1, including freewheel 15.  It would have been obvious to one skilled in the art to apply the wear detection method of Hale to the system of Massot, because, as aircraft parts fail, the vibratory patterns change and indicate a failing part (see Hale, paragraph [0004]).
Regarding Claim 18, Hale in view of Massot teaches everything that is claimed with respect to Claim 17.  Hale further teaches wherein at least the processing computer or the alerter is embedded on the aircraft (Fig. 2, processor 207 and display 209; paragraph [0023]).  
Regarding Claim 19, Hale in view of Massot teaches everything that is claimed with respect to Claim 17.  Hale further teaches wherein the processing computer comprises: a first computer embedded on the aircraft, the first computer being connected to the first measuring device and being configured to carry out the determination of a value of at least one dynamic parameter (Fig. 2, processor 209, paragraph [0023]); and a second computer not embedded on the aircraft communicating with the first computer and the alerter, the second computer being configured to carry out the generation of an alarm when the value of the at least one dynamic parameter reaches at least one wear threshold associated with the dynamic parameter and stored in the processing computer (Fig. 2, HUMS 211, paragraph [0023]).

Claim(s) 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hale in view of Massot in further view of Calhoun (U.S. 2013/0116937).
Regarding Claim 5, Hale in view of Massot teaches everything that is claimed with respect to Claim 1.  Hale further teaches wherein the determination of an oscillation measurement includes the following steps: producing a first measurement signal as a function of time with the first measuring device, the first measurement signal being unfiltered (Fig. 5b) or filtered at least by subtracting a second measurement signal as a function of time generated by a second measuring device measuring a second monitoring parameter within the upstream or downstream mechanical power transmission system that is36EUR1086PUSA 03B2821/USnot the subject of the first monitoring parameter, the first monitoring parameter and the second monitoring parameter being relative to the same physical parameter (claim feature not given patentable weight due to “or”).  Hale does not teach generating a plurality of measurement points as a function of time by sampling the filtered or unfiltered first measurement signal, the oscillation measurement being a discontinuous oscillation curve as a function of time comprising the measurement points.  However, Calhoun teaches sampling of torque oscillation data in at least paragraphs [0005] and [0059].  It would have been obvious to one skilled in the art at the time of the invention to include the sampling of Calhoun in the system of Hale and Massot, in order to determine the vitality of components associated with a drivetrain (see Calhoun, paragraph [0005]).
Regarding Claim 14, Hale in view of Massot teaches everything that is claimed with respect to Claim 1.  Hale and Massot do not teach wherein the method includes a step of determining a remaining service life of the free-wheel as a function of a difference between the value of the at least one dynamic parameter and the associated wear threshold.  However, Hale teaches detecting wear based on a threshold in paragraph [0025] (comparison to reference values).  Further Calhoun teaches predicting a remaining useful life of a component in paragraph [0005].  It would have been obvious to one skilled in the art at the time of the invention to include predicting a remaining useful life, as taught in Calhoun, in the system of Hale and Massot, in order to determine the vitality of components associated with a drivetrain (see Calhoun, paragraph [0005]).

Claim(s) 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hale in view of Massot in further view of North (U.S. 2017/0341773).
Regarding Claim 7, Hale in view of Massot teaches everything that is claimed with respect to Claim 1.  Hale in view of Massot do not teach wherein the at least one dynamic parameter comprises a pseudo-pulse of the oscillation measurement, the associated wear threshold being a pseudo-pulse threshold.  However, North teaches in at least paragraph [0006] monitoring an aircraft component based on a pulse threshold.  It would have been obvious to one skilled in the art at the time of the invention to include the pulse threshold of North in the system of Hale and Massot, in order to determine health, status, and condition information of the machinery (see North, paragraph [0002]).

Allowable Subject Matter
Although there are no prior art rejections for the Claims 6, 8-10, and 13, the Examiner cannot comment on their allowability until all the rejections under 35 U.S.C 101 are satisfactorily addressed.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        

/NATALIE HULS/Primary Examiner, Art Unit 2863